12 A.3d 287 (2011)
Hon. Alfred RICCI, Acting Sheriff
v.
Hon. James R. MATTHEWS, Hon. Bruce L. Castor, Jr., Hon. Joseph M. Hoeffel, Montgomery County Commissioners and County of Montgomery.
Hon. Risa Vetri Ferman
v.
Hon. James R. Matthews, Hon. Bruce L. Castor, Jr., Hon. Joseph M. Hoeffel, Montgomery County Commissioners and County of Montgomery.
Petition of Hon. James R. Matthews, Hon. Bruce L. Castor, Jr., Hon. Joseph M. Hoeffel, Montgomery County Commissioners and County of Montgomery.
No. 669 MAL 2010.
Supreme Court of Pennsylvania.
January 12, 2011.

ORDER
PER CURIAM.
AND NOW, this 12th day of JANUARY, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Does the Public Official and Employee Ethics Act, 65 Pa.C.S. § 1101, et seq., expressly grant County Commissioners in Second Class A Counties the right to exercise limited supervisory authority over employees of Row Offices for purposes *288 of enforcing the Ethics Act's remedial purposes?